Exhibit 10.1

 

 

Picture 1 [axsm20170630ex10181dfc0001.jpg]

Axsome Therapeutics, Inc.
25 Broadway
9th Floor
New York, NY 10004
Tel: +1 212.332.3241
Fax: +1 212.320.0245
www.axsome.com

July 5, 2017

John Golubieski
22 Tulsa Court
Monmouth Junction, NJ 08852

Dear John:

I am pleased to offer you the opportunity to join us at Axsome Therapeutics,
Inc. (the “Company”). I truly believe that you will be a great addition to our
team. We are pleased to offer you employment in the position of Chief Financial
Officer on the following terms:

·



Your annual base salary will be $325,000 with an anticipated start date of
August 4, 2017. Your base salary, less payroll deductions and required
withholdings, will be payable in accordance with the Company’s normal payroll
practices. You may also receive a discretionary cash bonus up to 40% of your
base salary, prorated based on your start date and contingent upon your
performance and availability of funds. You will receive a sign-on bonus of
$50,000 which you will be required to repay in full if you voluntarily leave the
Company within one year of your start date. 

·



Subject to approval by the Board of Directors of the Company (the “Board”), you
will receive options to purchase 132,000 shares of common stock (the “Shares”)
under the Company’s Equity Compensation Plan (the “Plan”). The options, if
approved, will vest over a four-year period as follows: 25% of the Shares on the
first anniversary of the date of grant, and the remaining 75% of the Shares in
equal increments thereafter each quarter of the remaining three years. The
options will have an exercise price equal to the closing price of the common
stock on the date of grant. The options are governed by and subject to the Plan
and any grant agreements, which you will receive under separate cover.

·



Naturally, your compensation, including base salary, bonus and options, is
contingent upon your continued employment with the Company. Your title and
compensation will be reviewed periodically (not less often than annually) by the
Chief Executive Officer and the Board.

·



You will be eligible to participate in all employee benefit plans or programs of
the Company offered generally to similarly situated employees of the Company,
subject to the terms and provisions of such plans including applicable waiting
periods. Details about these benefits will be made available for your
review. The Company retains the right to modify, replace or terminate any or all
of its employee benefits plans or programs from time to time.

·



You may terminate your employment with the Company at any time and for any
reason whatsoever. Likewise, the Company may terminate your employment at any
time and for any reason whatsoever, with or without cause or advance notice.
This at-will employment relationship cannot be changed except in writing signed
by the Chief Executive Officer.

·



Notwithstanding your at-will employment, in the event the Company terminates
your employment without Cause within 12 months of a Change in Control of the
Company, you will be eligible to receive severance payments equal to six (6)
months of your then existing base salary, with payment beginning



--------------------------------------------------------------------------------

 



within 10 days after the Release (as defined below) becomes irrevocable,
effective and enforceable. Payments shall be made in equal monthly installments
over a period of 6 months from the date on which the Release becomes
irrevocable, effective and enforceable,  with each such payment due by the 15th
of each month thereafter with the exception of the first payment, which shall be
due within 10 days after the Release become irrevocable, effective and
enforceable.. The Company’s obligation to make any payment or provide any
benefit pursuant to this paragraph is contingent upon, and is the consideration
for, you executing a comprehensive separation and general release agreement that
includes provisions relating to cooperation, non-admissions, non-disclosure,
non-disparagement, return of all property and other terms in a form acceptable
to the Company (“the Release”) and that becomes effective in accordance with its
terms on or before the 60th day after the date of termination. You also must
comply and continue to comply with your obligations under the Release and the
attached Employee Proprietary Information and Inventions Agreement,  and you
must reasonably cooperate and be responsive and available upon reasonable
requests by the Company to assist the Company pertaining to areas of the
Company’s business of which you have knowledge as a result of your employment
hereunder. For the purposes of this paragraph, “Cause” means (i) your repeated
intentional failure to perform, or repeated gross negligence in the performance
of, one or more of your essential duties and responsibilities to the Company
and/or your failure to follow the lawful directives of the Company;  (ii) your
extended or repeated absence from the Company’s offices or unavailability to
perform services hereunder other than as a result of Company-related travel or
paid time off;  (iii) your conviction of a felony or your commission of any act
of fraud, embezzlement, dishonesty or any other willful misconduct that has
caused or is reasonably expected to result in material injury to the Company;
 (iv) your unauthorized use or disclosure of any material proprietary
information or trade secrets of the Company or any other party to whom you owe
an obligation of nondisclosure as a result of your relationship with the
Company; (v) any material breach by you of this Agreement or any related
agreements with the Company including, but not limited to, any non-competition
or non-solicitation provision; (vi) your deliberate and material violation of
any Company policy; (vii) your death or any disability that renders you, in the
good faith determination of the Company, unable to perform the essential duties
and responsibilities of your job with or without a reasonable
accommodation. “Change in Control” means the sale of all or substantially all
the assets of the Company; any merger, consolidation or acquisition of the
Company with, by or into another corporation, entity or person; or any change in
the ownership of more than fifty percent (50%) of the voting capital stock of
the Company in one or more related transactions.

·



Without the express written consent of the Chief Executive Officer, you shall
have no apparent or implied authority to pledge the credit of the Company, to
bind the Company under any contract, note, mortgage or other agreement outside
the ordinary course of the Company’s business, to release or discharge any debt
due to the Company, or to sell, mortgage, transfer or otherwise dispose of any
assets of the Company.

·



You will abide by the Company’s rules and regulations, now existing or
established hereafter, including without limitation the Company’s Insider
Trading Policy and Code of Conduct and Ethics. As a condition of employment, you
must sign and comply with the Employee Proprietary Information and Inventions
Agreement attached hereto as Exhibit A, which includes a prohibition on the
unauthorized use or disclosure of the Company’s confidential or proprietary
information, a prohibition against engaging in competitive activities or
soliciting employees of the Company during, and for one year after the end of,
your employment with the Company, and provisions acknowledging the Company’s
ownership in, and assigning to the Company all rights to, any inventions
developed by you during your employment with the Company.

·



You represent to the Company that your performance will not breach any other
agreement to which you are a party and that you have not, and will not during
the term of your employment with the Company, enter into any oral or written
agreement in conflict with any of the provisions of this letter agreement or the
Company’s policies. You will not use or disclose to any person associated with
the



--------------------------------------------------------------------------------

 



Company, any confidential or proprietary information belonging to any former
employer or other third party with respect to which you owe an obligation of
confidentiality under any agreement or otherwise. The Company does not need and
will not use such information and we will assist you in any way possible to
preserve and protect the confidentiality of proprietary information belonging to
third parties.

·



In the event of a breach by you of any of your obligations of this letter
agreement, including Exhibit A,  you shall cease to be entitled to any further
benefits under this letter agreement. You agree that all bonuses, equity
compensation and other incentive compensation provided by the Company shall be
subject to any applicable clawback policy implemented by the Board of Directors
from time to time.

·



This letter agreement is binding upon and inures to the benefit of both parties
and the Company’s assigns and successors, including without limitation any
entity with which, or into which, the Company may be merged or which may succeed
to the Company’s assets or business,  provided, however, that any assignee, or
successor in interest, assumes the Company’s obligations hereunder. Your rights
and obligations under this letter agreement are personal and cannot be
transferred or assigned by you at any time.

·



This letter agreement, together with (i) any equity award agreements, and (ii)
all agreements attached hereto or referenced herein, constitute the entire
agreement and understanding of the Company and you with respect to the terms and
conditions of your employment with the Company and the eligibility for any
potential severance payments following separation from employment with the
Company, and this letter agreement shall supersede all prior and contemporaneous
written or oral agreements, promises and understandings between you and the
Company relating to such subject matter. This letter agreement may only be
amended by written instrument signed by you and the Chief Executive Officer.
This letter agreement shall be construed and interpreted under the laws of the
State of New York without regard to the conflicts of laws provisions thereof.

·



You will be required to complete and return a W-9 federal tax withholding form
so that we can process your first pay period. In preparing your W-9, remember to
write your name exactly as it appears on your social security card or work
visa. To the extent required by law, this offer is subject to satisfactory proof
of your right to work in the United States. This offer is contingent upon the
successful completion of reference and background checks.

·



By signing below, you represent that you are not relying on any representation,
promise or agreement that is not expressly written in this letter agreement or
in Exhibit A.

Once again, I am thrilled you are joining us. I believe you are really going to
enjoy working here, and I know you will add tremendous value. Feel free to call
me with any questions.

 

 

 

 

 

Sincerely,

 

 

 

/s/ Herriot Tabuteau, MD

 

 

 

Herriot Tabuteau, MD

 

 

Chief Executive Officer

 

 

 

AGREED TO AND ACCEPTED:

 

 

 

 

 

/s/ JOHN GOLUBIESKI

 

 

 

John Golubieski

 

 

Date: July 5, 2017

 

 

 







--------------------------------------------------------------------------------

 



EXHIBIT A

EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 



--------------------------------------------------------------------------------